DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-25 are allowed.
	a.	As to claim 1 prior art fails to teach and or suggest:
causing a hybrid classical-quantum computing device to execute each configuration in the first set of configurations, execution of the first set of configurations resulting in a first set of outputs; and causing, responsive to determining that a sum of the current state of the continuous parameter and a largest increase in the first set of increases in the continuous parameter is less than or equal to a goal state of the continuous parameter, the hybrid classical-quantum computing device to execute a second set of configurations of the quantum circuit, the second set of configurations of the quantum circuit specified by each of a second set of variational parameters generated from a second set of increases in the continuous parameter from the current state of the continuous parameter, wherein the goal state of the continuous parameter corresponds to a second difficulty level of the parametrized optimization problem higher than the first difficulty level.
b.	As to claim 9, prior art fails to teach and suggest: program instructions to cause a hybrid classical-quantum computing device to execute each configuration in the first set of configurations, execution of the first set of configurations resulting in a first set of outputs; and program instructions to cause, responsive to determining that a sum 
c.	As to claim 19, prior art fails to teach or suggest: program instructions to cause a hybrid classical-quantum computing device to execute each configuration in the first set of configurations, execution of the first set of configurations resulting in a first set of outputs; and program instructions to cause, responsive to determining that a sum of the current state of the continuous parameter and a largest increase in the first set of increases in the continuous parameter is less than or equal to a goal state of the continuous parameter, the hybrid classical- quantum computing device to execute a second set of configurations of the quantum circuit, the second set of configurations of the quantum circuit specified by each of a second set of variational parameters generated from a second set of increases in the continuous parameter from the current state of the continuous parameter, wherein the goal state of the continuous parameter corresponds to a second difficulty level of the parametrized optimization problem higher than the first difficulty level.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893